Citation Nr: 0028441	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  91-49 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a disorder 
characterized as loss of alertness and cognition, secondary 
to service-connected rhinitis/sinusitis.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from July 1945 to September 
1948 and from October 1948 to August 1950.  The appellant 
also served several periods of active duty for training in 
1950, and from 1952 to 1956.    

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1999, following a November 1998 remand by 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals and 
hereafter "Court").  In its decision, the Court remanded 
the appellant's claims of entitlement to service connection 
for a psychiatric disorder to include post-traumatic stress 
disorder (PTSD); service connection for a cardiovascular 
disorder, including hypertension; and the appellant's attempt 
to reopen previously and finally disallowed claims for 
disorders of the right hand and right knee.  

In its decision, the Court also noted that in March 1993, the 
appellant had filed a timely Notice of Disagreement with 
regard to decisions rendered in December 1992 and February 
1993 by the Department of Veterans Affairs (VA) Regional 
Office (RO) that clear and unmistakable error was not present 
in a January 1949 rating decision denying service connection 
for hepatitis.  The Court further noted that in December 
1993, the appellant had filed a Notice of Disagreement with a 
July 1993 rating decision that found CUE was not present in 
an unappealed April 1958 RO decision denying service 
connection for a back disorder, but granting service 
connection for hepatitis and granting an effective date of 
September 23, 1957.  Because the Board had not issued a 
decision relative to these claims, the Court remanded these 
matters for the Board's review and issuance of a decision.  

Upon its August 1999 review of the Court's decision, the 
Board remanded the appellant's claims of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD; service connection for a cardiovascular disorder, 
including hypertension; and a previously denied claim of 
entitlement to service connection for a disability 
characterized by loss of alertness and cognition.  

The Board found that clear and unmistakable error was present 
in the January 1949 unappealed rating decision denying 
service connection for hepatitis.  The Board therefore 
granted service connection for the disorder in question, 
effective September 28, 1948, representative of the day after 
the appellant's discharge from active military service.  The 
Board also denied the claims relative to clear and 
unmistakable error in the April 1958 rating decision denying 
service connection for a back disorder, as well as other 
disabilities then claimed by the appellant.  

Upon its August 1999 review, the Board also denied 
entitlement to service connection for prostate carcinoma with 
loss of a creative organ; compensation benefits under 38 
U.S.C.A § 1151 for prostate carcinoma; an effective date 
earlier than February 15, 1991 for a grant of service 
connection for a sino-pulmonary disorder; an effective date 
earlier than February 25, 1993 for a grant of service 
connection for headaches; an effective date earlier than 
February 17, 1994 for a compensable evaluation for 
prostatitis; a disability rating greater than 20 percent for 
prostatitis for the period on and subsequent to February 17, 
1994; and an effective date earlier than February 17, 1994 
for a 20 percent evaluation for prostatitis.     

By rating decision dated in February 2000, the RO granted 
service connection for a psychiatric disorder and a 
cardiovascular disorder along with entitlement to a total 
disability rating for individual unemployability.


FINDING OF FACT

Competent medical evidence of a diagnosis of a disorder 
characterized by loss of alertness and/or cognition has not 
been obtained.  


CONCLUSION OF LAW

The appellant's claim of entitlement to secondary service 
connection for loss of alertness and/or cognition is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The appellant contends that he has a disorder characterized 
by a loss of alertness and cognition.  The appellant's 
principal contention is that these diminished capacities are 
the result of one or more medications that have been 
prescribed for his service-connected rhinitis/sinusitis.  In 
effect, the appellant is claiming secondary service 
connection for a disorder characterized as loss of alertness 
and cognition.  

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. 1110; 38 C.F.R. § 3.303.  
Further, service connection may be granted on a secondary 
basis if a claimed disability is found to be proximately due 
to or is the result of a service-connected disability.  
38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

With this requirement of law, and in light of the appellant's 
contentions, a brief factual review of evidence of record as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.  The Board will then 
review the applicable law, and proceed to its analysis of the 
appellant's claim.

Factual Background

The appellant's service medical records are devoid of any 
mention of any disorder characterized as a loss of cognition 
or alertness.  The record reflects that the appellant 
underwent periodic service department physical examinations 
in September 1948, October 1948, October 1950, May 1952, 
September 1953, December 1953, April 1954, and May 1955.  
These examinations reflect no symptoms, complaints, or 
diagnoses relative to loss of cognition or alertness.  

In a January 1992 VA treatment record generated during the 
course of care for psychiatric symptoms, an examiner observed 
that the appellant was then suspected to have mild depression 
related to overall health problems, or related to difficulty 
with sleep and cognition secondary to a history of alcohol-
related organicity.  In May 1992, it was noted that the 
appellant complained of memory loss and loss of motivation.  
The examiner observed that the appellant had been an 
alcoholic for many years  although he reported he was then 
drinking less.  The examiner stated that the appellant's 
symptoms may be "largely if not wholly" due to alcoholism.  
In the context of discussing the appellant's history of 
alcohol abuse, the examiner noted the appellant's report of 
memory loss, and observed that the appellant's license to 
practice law had been suspended because of "irregular 
conduct."

In a November 1992 VA medical record authored by J.M., Ph.D., 
the appellant was diagnosed in part to have PTSD; "rule 
out" depression; and alcohol dependence vs. abuse in partial 
remission.  It was noted that the appellant then denied 
suicidal ideation as well as neurovegetative symptoms of 
depression, although clinical testing under the Beck 
Depression Inventory was suggestive of severe depression.  

In a statement received in December 1992, the appellant's 
wife related that among other symptoms, the appellant had 
problems of forgetfulness and confusion.  In a statement 
received in February 1993, the appellant argued in part that 
due to his chronic obstructive pulmonary disease, his memory 
and "ability to think fast while on [his] feet" was "gone.  
He argued that because of this cognitive loss, he had decided 
to leave the practice of law.   

The appellant underwent a VA psychiatric examination in 
August 1993.  The examiner reported that the appellant's 
ability to practice law had been suspended in 1992 due to 
having an "argument with a client."  It was reported that 
the appellant was then taking no psychotropic or 
antidepressant medication, but that he was using numerous 
anti-asthmatic and other drugs for his pulmonary problems.  
Upon clinical examination, the appellant was reported to have 
"sparred cleverly" with the examiner, and he had good 
emotional energy and was oriented as to time, place and 
person.  There were noted no suggestions of looseness of 
association, ideas of reference or delusional thinking.  The 
examiner observed that the appellant was of above-average 
intelligence, and that he knew the correct dates, current 
political office holders, and the distances between cities.  
The examiner commented that there was no evidence of 
schizophrenia, bipolar disorder or an organic brain syndrome.  
The appellant was noted to have performed well on "serial 
seven" testing, and could perform calculations.  He named 
the past presidents in backward chronology.  The examiner 
commented that when the appellant was asked to spell the word 
"world" backwards, he did so erroneously.  On neurological 
examination in August 1993, the veteran was alert and fully 
oriented.    

By statement received in May 1995, the appellant stated that 
he was experiencing a loss of "smell and taste," and that 
this was in turn causing decreased loss of cognitive function 
and alertness.  He alluded to his use of medications for 
service-connected aero-otitis media as a possible cause of 
these symptoms.  He subsequently referred to a September 1947 
service medical record, reflecting that he then complained of 
"dizziness."  

In support of his then pending claim of entitlement to 
service connection for otitis, the appellant submitted copies 
of medical records generated by the University of San Diego, 
California, Medical Center.  In relevant part, they reflect 
that the appellant was treated at various times in 1985 for 
vertigo.  In particular, the appellant was hospitalized for 
two days at the facility in March 1985.  It was reported that 
the appellant had been drinking a glass of wine when he 
developed vertigo, and later nausea and vomiting.  As to the 
disability presently at issue in this matter, clinical 
evaluation revealed his speech and language to be normal, and 
he was alert and oriented in three spheres.  He was diagnosed 
to have probable labyrinthitis.  

By rating decision dated in March 1996, service connection 
was denied for a disorder characterized as loss of taste and 
smell, on a direct basis and as secondary to sinusitis or 
chronic obstructive pulmonary disorder.  As to the latter, it 
was noted that the disorders in question were not service 
connected.

In April 1996, the appellant submitted a copy of a chapter in 
a medical textbook pertaining to the "Psychologic, 
Neuropsychologic, and Social Aspects of [Chronic Obstructive 
Pulmonary Disease]."  In part, the extract noted that with 
regard to those diagnosed with chronic obstructive pulmonary 
disease, "[b]ecause of somatization, neuropsychologic 
(cognitive) dysfunction, and general obstreperousness, the 
patients who need psychotherapy most may be the least likely 
to accept it."  

By rating decision dated in August 1996, service connection 
was denied for a disorder characterized by loss of cognition 
and alertness.  The RO noted that the appellant's claim of 
entitlement to service connection for the disorders had been 
predicated upon the loss of smell and taste, for which 
service connection had been denied in March 1996.  By rating 
decision dated in September 1997, service connection was 
granted for a disorder characterized as "loss of taste," 
and for a disorder termed "loss of smell," both secondary 
to service-connected sinusitis.  

In a May 1998 statement, the appellant related that he was 
experiencing occasional "dizzy spells," difficulty in 
concentration, memory loss, and difficulty in speaking.  He 
argued that these were frequently associated with cardiac and 
respiratory dysfunction, and noted that as to the latter, he 
had been granted service connection.  He reported that he was 
dependent upon certain medications for treatment of his 
service connected disorders and that these drugs included 
Verapamil, Fosinopril, and Theodur (theophylline).  He argued 
that because these drugs were documented to cause memory 
loss, confusion, and nervousness, they caused or contributed 
to his claimed loss of alertness and cognitive impairment.  
He provided a VA prescription number as to the ordered 
Verapamil, and provided an extract of a chapter of The 
American Psychiatric Press Textbook of Neuropsychiatry, in 
part reflecting that Verapamil was known to cause confusion, 
and equilibrium disorders as a side effect.   

During the course of a July 1997 VA examination, the 
appellant reported that he was using Vancenase, Azmacort, 
Albuterol and Atrovent.

VA outpatient treatment records of January, July and 
September 1999 reflected that the appellant was alert and 
oriented in three spheres.

The appellant underwent a VA physical examination in December 
1999.  The examiner observed that when the appellant used 
"Clotrimatol" or other over-the-counter medications in 
treatment of his allergic rhinitis, the medication would 
cause a decreased alertness level.  He recommended that the 
appellant use a nonsedating medication.  

In a January 2000 VA medical record, it was noted that among 
the appellant's prescribed medications, he was using 
Verapamil.  

The Applicable Law

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order to meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

A valid assertion of secondary service connection must also 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Velez v. West, 11 Vet. App. 148, 158 
(1998); Locher v. Brown, 9 Vet. App. 535, 538-539 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In order to 
establish a well-grounded claim of secondary service 
connection, there must be evidence of the claimed disability; 
a service-connected disease or injury; and a nexus, 
established by competent medical evidence, between the two.  
Reiber v. Brown, 7 Vet. App. 513, 516-517 (1995).

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert, the Court observed that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As is noted above, it is the appellant's burden to submit 
evidence of a well-grounded claim of secondary service 
connection.  Such a claim is comprised of evidence of the 
disability in question; a service-connected disease or 
injury; and a nexus, established by competent medical 
evidence, between the two.  Reiber, 7 Vet. App. 516-517.

As to the initial prong of the Caluza and Rebier tests, the 
question of the presence of a disability necessarily involves 
medical expertise.  Caluza, 7 Vet. App. at 506 (". . .there 
must be competent evidence of a current disability (a medical 
diagnosis)).  The appellant has reported that he has lost 
cognitive ability and alertness due to prescribed 
medications.  However, although a layperson may competently 
report the presence of symptoms, a medically untrained 
claimant's opinion that he has a disorder, and/or his opinion 
relative to its etiology is not sufficient to render his 
claim well grounded.  Such an opinion is entitled to no 
weight as it is not competent.  Hicks v. West, 12 Vet. App. 
86, 89 (1999); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Fluker v. Brown, 5 
Vet. App. 296, 299 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

In this matter, the record is devoid of any diagnosis by a 
medically trained professional of a disorder characterized by 
impairment of thought, reasoning ability, or alertness.  
Instead, it is the appellant's own subjective report of such 
symptoms, arising from use of a medication, that underlie his 
claim.  

In Sanchez- Benitez v. Brown, 13 Vet. App. 282 (1999), the 
claimant sought service connection for a neck disability, 
where his service medical records reflected that he 
complained of neck pain on one occasion.  The complaint of 
neck pain did not follow any episode of trauma, strain, or 
similar incident.   Although the appellant was afforded a VA 
examination that diagnosed a "history of trauma to the 
cervical area with residual pain," the Board denied service 
connection for neck pain because the diagnosis was made 
solely on the basis of the appellant's reported history and 
in the absence of evidence of a pathological neck disorder.  
The Court affirmed the Board's denial of the claim, holding 
in part that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  The Court commented that in the 
absence of an examiner's opinion that any disability was 
present, a diagnosis of pain cannot, without connection to an 
underlying condition and a medical nexus to service, warrant 
service connection.

Similarly, in this matter the Board find that the appellant's 
subjective report of a generalized loss of cognitive ability 
and loss of alertness is insufficient to constitute competent 
evidence of a diagnosis.  There has been diagnosed no 
underlying malady or condition by a competent medical 
examiner.  Recent VA outpatient treatment reports have, in 
fact, found him to be alert and fully oriented.  

The Board observes that in support of his contention that he 
has such a disorder, in April 1996 and May 1998, the 
appellant proffered extracts of certain medical treatises.  
The Board has examined these submissions, and finds them 
insufficient to demonstrate that the appellant has a disorder 
such as he claims.  

As to the former, it states in sum that persons with chronic 
obstructive pulmonary disease may need psychotherapy.  
However, it does not reflect any information as to the 
presence of the disorder at issue here, or its likelihood.  
As to the latter submission, the American Psychiatric Press 
Textbook of Neuropsychiatry reflects that Verapamil was known 
to cause confusion, and equilibrium disorders as a side 
effect.  The record reflects that the appellant is prescribed 
Verapamil for treatment of his sinus disorder.     

In Hensley v. West, 212 F. 3d 1255 (Fed. Circ. 2000), a 
veteran sought to establish a well-grounded claim of 
entitlement to service connection for a heart disorder in 
part by proffering a copy of a VA report reflecting that 
exposure to mustard gas (as he had reported experiencing) 
could cause cardiac muscle degeneration.  The veteran had 
been diagnosed by physicians to have heart disease.  Although 
the Court of Appeals for Veterans Claims had found that the 
submission of the extract was an ineffective attempt to self 
diagnose the disorder for which he sought service connection, 
the Federal Circuit Court of Appeals observed that Mr. 
Hensley was already in receipt of a diagnosis of a heart 
disorder.  

While the Federal Circuit declined to comment upon the issue 
of whether a veteran claimant could combine his subjective 
report as to symptoms with a treatise to diagnose his own 
disease, it reiterated the law of the lower Court in 
observing that "a veteran with a competent medical diagnosis 
of a current disorder" may use an accepted medical treatise 
in order to establish a nexus between symptoms and  an 
incident of military service.  Hensley at 1265 (emphasis 
added).  

As to the appellant's December 1999 report of the use of an 
over-the-counter medication, "Clotrimatol" the examining 
physician's observation that the appellant use a nonsedating 
medication indicates that the appellant's symptoms are 
nonpermanent, and that they may be eliminated by the use of 
alternate medications not self-prescribed by the appellant.  
In this circumstance, given that the appellant apparently 
uses a commercially available medication with sedating side 
effects, which can apparently be substituted by a non-
sedating medication, there is no "disability" present.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992) (Observing in 
part that the  law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented).  (Emphasis added).  

Thus, the established law of the Court mandates that the 
appellant's claim be denied as not well grounded due to the 
failure of the appellant to submit evidence of a current 
disability, and the claim will be denied on this basis.

It cannot be doubted that the appellant sincerely believes 
that he has the disorder in question.  However, the record is 
devoid of a medical diagnosis of such a condition, other than 
the appellant's subjective report through his submissions and 
his report to the December 1999 medical examiner.  The Board 
notes that the examiner did not comment upon the presence of 
a disorder.   In this regard, the Board observes that in its 
August 1999 remand of this issue, it specifically directed 
that the RO afford the appellant a VA medical examination to 
specifically inquire as to whether the appellant had a 
disability characterized for loss of alertness or cognition.  

It has been held that the Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the Court.  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

However, at the examination the examining physician 
specifically noted the question posed in the Board's remand 
and answered that question as best he could.  It is apparent 
that he did not find the presence of a chronic disability 
manifested by losss of alertness or cognition, and the Board 
finds that there is no lack of compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Moreover, by this decision the Board finds that the appellant 
has not submitted a well-grounded claim of entitlement to the 
benefit sought.  Examination of the Board's August 1998 
remand further reveals no ruling as to the plausibility, and 
therefore the well groundedness, of the claim.  

As to any perceived failures in the conduct of the December 
1999 VA examination, the Board believes that the case of 
Roberts v. West, 13 Vet. App. 185 (1999), issued subsequently 
to the Board's order, is controlling.  In Roberts, the Court 
had occasion to rule upon the question as to what effect, if 
any, the failure to comply with a prior remand order under 
Stegall would have in a claim that was found to be not well 
grounded under Caluza and Morton.  Roberts v. West was issued 
on November 19, 1999, and is discussed infra.

The Board observes in this regard that no competent medical 
evidence has been submitted or identified by the appellant 
subsequent to the Court's remand order in September 1996 that 
would serve to well ground the claim.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464-465 (1996); Robinette v. Brown, 8 
Vet. App. 69, 80 (1995); see also generally Stuckey v. West, 
13 Vet. App. 163, 175 (1999), (observing in part that when it 
is alleged that there is specific evidence in existence that 
would manifestly well ground a claim, VA has a duty to inform 
the claimant of the importance of obtaining this evidence to 
"complete the application.") (Italics added).  

It is well-settled that if the claimant meets his initial 
burden to submit a well-grounded claim, then and only then is 
VA's statutory responsibility to assist him in its 
development triggered.  Epps, supra; YR v. West, 11 Vet. App. 
393 (1998); Wandel v. West, 11 Vet. App. 200 (1998); Berotti 
v. West, 11 Vet. App. 194 (1998); Franzen v. Brown, 9 Vet. 
App. 235 (1996); Stringham v. Brown, 8 Vet. App. 445 (1995); 
see also 38 C.F.R. § 3.326.  

In particular, it has been observed that whether a VA 
examination should be conducted when a reasonable probability 
of a valid claim is indicated is an issue that arises only 
where a claim has already been determined to be well 
grounded, and that any perceived defect in the conduct of  VA 
medical examinations does not entitle a veteran to corrective 
action without him initially having submitted evidence 
sufficient to render this claim well grounded.  Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  

Given this background, the Board is bound by the recent case 
of Roberts, supra, issued subsequently to the Board's August 
1999 remand order.  In Roberts, a Korean War veteran had 
secured service connection for the residuals of frostbite of 
the hands and feet shortly after he was discharged from 
active service in 1952.  Forty years later, the veteran 
claimed service connection for arthritis of multiple joints, 
secondary to the frostbite he had sustained in service.  
Among other evidence submitted in support of the claim, the 
veteran proffered a letter authored by a VA official, that 
observed in general that veterans who had cold injuries could 
experience late sequelae of the original injuries, including 
arthritis.  In due course of the development of his claim, 
the Board directed that the veteran be afforded a VA medical 
examination.  The Board directed that the examiner respond to 
two essential inquiries regarding:  (1) the etiology of the 
veteran's multiple joint arthritis, and (2) the VA letter 
proffered by the veteran.  

The veteran underwent the VA examination that was directed by 
the Board's directive.  In relevant part, the examiner 
observed that osteoarthritis had been associated with trauma.  
Because the veteran had a history of frostbite of the hands 
and feet, the RO granted service connection for arthritis in 
these areas based upon the recognition that frostbite was 
significant trauma.  However, because the examiner stated 
that he could not opine whether the veteran's arthritis of 
his joints was related to frostbite, the RO and the Board 
denied service connection for arthritis of the appellant's 
joints other than those of his hands and feet.  Roberts, 13 
Vet. App. at 187-189.

Although the veteran in Roberts argued before the Court that 
the RO had not complied with its obligation under Stegall to 
ensure that a medical opinion addressed the etiology of 
arthritis of his multiple joints, the Court found that 
because the appellant's claim with regard to these joints was 
not well grounded, VA was not obligated to comply with the 
prior remand directives.  Indeed, the Court there observed 
that Roberts  was "very different from the Stegall case.  
The claim for an increased rating was well grounded in 
Stegall."  Roberts, 13 Vet. App. at 188.  

Here, as in Roberts and unlike in Stegall, the appellant's 
claim is not well grounded.  
The Board further notes in this regard that in Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994), the Court chastised VA 
for proceeding to assist a claimant in developing his claims 
without paying sufficient heed to the determination as to 
whether the claims brought met the statutory requirements, as 
construed by the Court's precedents, to be well grounded. The 
Court observed that "[a]ttentiveness to this threshold issue 
is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones." Id.  Indeed, the Court's admonition was evident in 
its observation that if VA developed claims that were not 
well grounded, "grave questions of due process can arise if 
there is apparent disparate treatment between claimants in 
this regard."  Grivois, 6 Vet. App. at 140. 

Given the Court's well-settled case law, there can be no 
question that further development of this matter upon the 
current record is not warranted and is barred by law.  To the 
extent that any doubt remains on this issue, the Board must 
follow the dictates of the Court, and its most recent 
pronouncement in Roberts resolved such doubt.  In its present 
posture, were VA to develop the claim, it would run afoul of 
the Court's caution in Grivois, supra.   Moreover, the 
Court's recent decision in Roberts, when read with the 
decisions in Epps, and  Morton makes clear that VA may not, 
as a matter of law, further develop this claim.    

A remand for further development of the evidence is not 
warranted.  In the absence of a well-grounded claim, the 
benefit sought on appeal is denied.


ORDER

The appeal is denied.  



		
	HOLLY E. MOEHLMANN
      Veterans Law Judge
	Board of Veterans' Appeals



 

